DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11, 13 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/31/2022, except for an inadvertent error in the list of claims of Group II.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the “nonzero extension length” and the “transition” and the respective “oxidant” and “LowOx” inlets.
Claim 15 recites limitations that are rather unclear: 
It is unclear what “nonzero extension length” structurally means.
It is unclear what the recited “transition” translates into structurally.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-10, 12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (EP 1 043 385 A1).
With respect to claim 1, Miyoshi teaches a fluidized bed reactor (Figure 13, 10) configured to react a fuel in a fluidized bed of bed solids (as illustrated), the reactor comprising:
a container (10) configured to hold the bed of bed solids (page 1);
a wall (Figure 1, 15) (para. [0025]) separating at least a gas phase above the bed in the container (Figure 13, 10) into a volatilization stage/(gasification chamber (1)) and a combustion stage (2), the volatilization stage/(gasification chamber (1)) including:
a fuel inlet configured to receive the fuel/(fuel and limestone);
a LowOx gas inlet disposed at a first portion of a bottom of the container (10) (as illustrated) (para. [0022]);
a LowOx gas supply (para. [0022]) configured to supply an inert and/or less-oxidizing gas to the LowOx gas inlet to fluidize the bed of bed solids and volatilize the fuel to yield a volatiles stream (121) comprising a chemical species (sulfur) and a char stream (122);
a volatiles stream outlet (123) configured to convey the volatiles stream out of the volatilization stage/(gasification chamber (1));
a chemicals outlet (126) coupled to the volatiles stream outlet (123) and configured to extract a chemical species (sulfur via the desulfurizer) from the reactor (10); and
a volatiles pressure gauge configured to measure pressure within the volatilization stage/(gasification chamber (1)) (para. [0047], [0066], [0068]) – it would be obvious that the apparatus of Miyoshi would comprise a pressure gauge in order to obtain pressure data necessary for controlling the pressure difference between the combustion chamber (2) and the volatilization stage/(gasification chamber (1));
the combustion stage (2) including:
an oxidant inlet disposed at a second portion of the bottom of the container (10) (as illustrated) (para. [0065]);
a HiOx gas supply configured to supply the oxidant inlet with a gas that is more oxidizing than that supplied by the LowOx gas supply (para. [0065]), the HiOx gas supply and oxidant inlet configured to fluidize the bed of bed solids and combust the char stream to yield an exhaust gas (para. [0065]);
an exhaust gas outlet (124) configured to convey the exhaust gas out of the combustion stage (2); and
a combustion pressure gauge configured to measure pressure within the combustion stage (2) (para. [0047], [0066], [0068]) – it would be obvious that the apparatus of Miyoshi would comprise a pressure gauge in order to obtain pressure data necessary for controlling the pressure difference between the combustion chamber (2) and the volatilization stage/(gasification chamber (1));
an opening (Figure 9) through and/or below the wall (15) and below a surface of the bed solids, the opening configured to provide for a flow of the char stream and bed solids between the volatilization stage/(gasification chamber (1)) and the combustion stage (2) (para. [0025]);
means to control gas flow into/out of at least one stage (para. [0047], [0066], [0068]) – it would be obvious that the apparatus of Miyoshi would comprise a means to control gas flow in order to enable controlling the pressure difference between the combustion chamber (2) and the volatilization stage/(gasification chamber (1)); and
a controller coupled to the pressure gauges and the means to control gas flow (para. [0047], [0066], [0068]), the controller configured to control a residence time of the fuel in the volatilization stage/(gasification chamber (1)) via control of a pressure difference (P1-P2) between the stages (para. [0047], [0066], [0068], [0113]).
With respect to claim 2, Miyoshi teaches a heat exchanger/(waste heat boiler (111)) coupled to the exhaust gas outlet (124) and LowOx gas supply/steam, the heat exchanger (111) configured to transfer heat from the exhaust gas to the inert and/or less-oxidizing gas/steam prior to the LowOx gas inlet (para. [0013] and [0065]).
With respect to claim 3, Miyoshi teaches wherein the controller is further configured to control a pressure drop (Pd1-Pd2) across at least one of the LowOx gas inlet and the oxidant inlet (para. [0047], [0066], [0068], [0113]).
With respect to claim 4, Miyoshi teaches wherein the controller is further configured to control a difference in pressure between a bottom of the fluidized bed proximate to the LowOx gas inlet and the pressure above the fluidized bed – Miyoshi is concerned with controlling the pressure difference between the combustion chamber (2) and the volatilization/gasification chamber (1) (para. [0047], [0066], [0068], [0113]), which would indirectly translate into controlling and managing the pressure difference between a bottom of the fluidized bed proximate to the LowOx gas inlet and the pressure above the fluidized bed, and into controlling residence time.
With respect to claim 5, Miyoshi teaches a baffle (Figure 9, baffle adjacent to element (41)) configured to at least partially block a flow of solid material within the bed (as illustrated).
With respect to claim 7, Miyoshi teaches wherein the LowOx gas supply is configured to supply a gas comprising steam, and the HiOx gas supply is configured to supply a gas comprising air and/or oxygen (para. [0065]).
With respect to claim 9, Miyoshi teaches wherein a separation reactor/(103 & 111 & 114) comprising the chemicals outlet and configured to separate out the useful chemical species (sulfur) from the volatiles stream (121) (via desulfurizing device) (as illustrated). 
With respect to claim 10, Miyoshi teaches wherein the separation reactor (103 & 111 &114) is further configured to separate a residual stream (122) from the volatiles stream (121), and the reactor (103 & 111 & 114) further comprises a residual stream outlet/(outlet connected to residual stream (122)) configured to deliver the residual stream (122) from the separation reactor (103 & 111 & 114).
With respect to claim 12, Miyoshi teaches wherein the separation reactor (103 & 111 & 114) is further configured to cool the volatiles stream (para. [0110]). 
With respect to claim 14, Miyoshi teaches wherein the controller is further configured to control the pressure difference using closed-loop control (para. [0047], [0066], [0068]). 
With respect to claim 15, Miyoshi teaches wherein the wall (Figure 9, 15) is horizontally displaced away from a transition between the LowOx gas inlet/(inlets below volatilization stage/(gasification chamber (1)) and the oxidant inlet/(inlets below combustion chamber (2)) by a nonzero extension length (as illustrated).
With respect to claim 17, Miyoshi teaches wherein the separation reactor (103 & 111 & 114) comprises at least one of a scrubber/deduster and a bath quench (as illustrated) (para. [0110]). 
With respect to claim 18, Miyoshi teaches wherein the separation reactor (103 & 111 & 114) is further configured to separate a condensed species from a more volatile species (via denitrater) (para. [0110]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (EP 1 043 385 A1), as applied to claim 1 above, and further in view of Wormer (US 4,823,712).
With respect to claim 8, Miyoshi discloses all claim limitations as set forth above but fails to teach wherein the bed solids have a mean particle diameter that is at least 0.4mm.   Wormer teaches a fluidized bed reactor, similar to that of Miyoshi (as illustrated in Figure 11), comprising bed solids having a maximum particle diameter of two inches, which overlaps with the instantly claimed range of “at least 0.4mm” in order to prevent clogging (col. 20, lines 66-68).  
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the bed particles of Miyoshi comprise a mean particle diameter that is at least 0.4mm, as taught by Wormer, in order to prevent clogging.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (EP 1 043 385 A1), as applied to claim 1 above, and further in view of Nagato et al. (US 2006/0000143 A1)
With respect to claim 16, Miyoshi discloses all claim limitations as set forth above but fails to teach wherein the volatilization stage/(gasification chamber (1)) and combustion stage (2) have floors whose heights differ by a nonzero floor height difference.  Nagato teaches a fluidized bed reactor comprising a volatilization stage/(gasification chamber (3)) and combustion stage (4) have floors whose heights differ by a nonzero floor height difference (as illustrated in Figure 1) in order to facilitate the movement of bed solids.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the floors of the volatilization stage/(gasification chamber (1)) and combustion stage (2) in the apparatus of Miyoshi differ in height by a nonzero floor height difference, as taught by Nagato, in order to facilitate the movement of bed solids from one stage to the other.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12, 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 and 12 of copending Application No. 16/973,814. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The recited limitations of instant claims 1-10, 12, 14-18 are encompassed in claims 7-8 and 12 of copending application 16/973,814.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10, 12, 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 17/251,242. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The recited limitations of instant claims 1-10, 12, 14-18 are encompassed in claims 1 and 3 of copending Application 17/251,242.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record of WO 2010139854 A1 teaches an internal wall (24) configured to separate at least the gas phases of the fuel inlet (14) and volatiles stream outlet (20) of the volatilization stage/(drying section (4D) and pyrolysis section (4B)) to yield an inlet stage (4A) and a reforming stage (4B); however, the closest prior art of record fails to teach or make obvious the instantly claimed fluidized bed reactor of claim 1 in combination with wherein: the volatilization stage/(gasification chamber (1)) further comprises an internal wall configured to separate at least the gas phases of the fuel inlet and volatiles stream outlet of the volatilization stage/(gasification chamber (1)) to yield an inlet stage and a reforming stage, and in combination with the pressure gauge and volatiles stream outlet being disposed in reforming stage; and wherein the reactor further comprises an inlet pressure gauge coupled to the controller and configured to measure pressure within the inlet stage; and the controller is configured to independently control the pressures within the inlet stage and the reforming stage.  This combination is neither present nor made obvious in the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							8/27/2022Primary Examiner, Art Unit 1725